                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         CHARLES EDWARD JAMISON,
                                  11                                                      Case No. 19-06015 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                                 v.                                       LEAVE TO AMEND
 United States District Court




                                  13

                                  14     S. HATTON, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against officials and former officials at the Correctional
                                  20   Training Facility (“CTF”) in Soledad and against unknown officials at the CDCR. (Docket
                                  21   No. 1, “Compl.”) Plaintiff’s motion for leave to proceed in forma pauperis shall be
                                  22   addressed in a separate order.
                                  23

                                  24                                           DISCUSSION
                                  25   A.     Standard of Review
                                  26          A federal court must conduct a preliminary screening in any case in which a
                                  27   prisoner seeks redress from a governmental entity or officer or employee of a
                                  28   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff claims that Defendants caused him to contract Valley Fever, “a lifelong
                                  11   crippling disease.” (Compl. Attach. at 3(3).) According to Plaintiff, Valley Fever is a
                                  12   parasitic disease caused by exposure to airborne fungal spores of Coccidioides organisms
Northern District of California
 United States District Court




                                  13   found in the soil in certain locations of California; the spores are inhaled following a
                                  14   disturbance of contaminated soil, for example by construction or remodeling projects or
                                  15   dust storms, windstorms and earthquakes. (Id.) He claims that around the week of June
                                  16   20, 2016, he began to experience flu-like symptoms, for which he sought medical
                                  17   attention. (Id. at 3(4).) He was diagnosed with Valley Fever on December 19, 2016. (Id.
                                  18   at 3(5).) Plaintiff claims that he contracted Valley Fever as a result of construction of a
                                  19   medical facility at CTF’s Central Facility. (Id.) Plaintiff claims that neither CTF nor the
                                  20   construction company took preventive measures to ensure that harmful antigens were not
                                  21   released into the air within the facility’s corridors and adjacent building, nor was he
                                  22   provided with any type of facial mask to filter out harmful elements from the air. (Id.)
                                  23   Plaintiff claims that the infliction of this lifelong crippling disease amounts to cruel and
                                  24   unusual punishment under the Eighth Amendment. (Id. at 3(1).) Plaintiff seeks
                                  25   declaratory relief and damages. (Id. at 3(7), 3(8).)
                                  26          Plaintiff’s attempt to state an Eighth Amendment claim fails for insufficient facts.
                                  27   Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a prisoner receives in prison
                                  28                                                  2
                                   1   and the conditions under which he is confined are subject to scrutiny under the Eighth
                                   2   Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993). A prison official violates
                                   3   the Eighth Amendment when two requirements are met: (1) the deprivation alleged must
                                   4   be, objectively, sufficiently serious, Farmer, 511 U.S. at 834 (citing Wilson v. Seiter, 501
                                   5   U.S. 294, 298 (1991)), and (2) the prison official possesses a sufficiently culpable state of
                                   6   mind, id. (citing Wilson, 501 U.S. at 297). The requisite state of mind in prison-conditions
                                   7   cases is one of “deliberate indifference.” See, e.g., Farmer, 511 U.S. at 834 (inmate
                                   8   safety); Helling, 509 U.S. at 32-33 (inmate health); Wilson, 501 U.S. at 302-03 (general
                                   9   conditions of confinement); Estelle v. Gamble, 429 U.S. 97, 104 (1976) (inmate health).
                                  10          Assuming Plaintiff’s allegations satisfy the first prong for an Eighth Amendment
                                  11   claim, he fails to satisfy the second prong, i.e., that Defendants possess a sufficiently
                                  12   culpable state of mind. Nowhere in the complaint does Plaintiff allege that any of the
Northern District of California
 United States District Court




                                  13   named Defendants knew that the construction would expose inmates to airborne fungal
                                  14   spores that would result in them contracting Valley Fever, and that Defendants proceeded
                                  15   with the project despite this knowledge. There are simply no factual allegations in this
                                  16   regard to satisfy the subjective requirement for an Eighth Amendment claim. See Farmer,
                                  17   511 U.S. at 834. A prison official cannot be held liable under the Eighth Amendment for
                                  18   denying an inmate humane conditions of confinement unless the standard for criminal
                                  19   recklessness is met, i.e., the official knows of and disregards an excessive risk to inmate
                                  20   health or safety. Id. at 837. The official must both be aware of facts from which the
                                  21   inference could be drawn that a substantial risk of serious harm exists, and he must also
                                  22   draw the inference. See id. An Eighth Amendment claimant need not show, however, that
                                  23   a prison official acted or failed to act believing that harm actually would befall an inmate;
                                  24   it is enough that the official acted or failed to act despite his knowledge of a substantial
                                  25   risk of serious harm. See id. at 842. A heightened pleading standard applies to the
                                  26   subjective prong of Eighth Amendment claims: the plaintiff must make nonconclusory
                                  27   allegations supporting an inference of unlawful intent. Alfrey v. United States, 276 F.3d
                                  28                                                  3
                                   1   557, 567-68 (9th Cir. 2002) (applying standard to Bivens Eighth Amendment claim).
                                   2   Plaintiff shall be afforded an opportunity to file an amended complaint to state sufficient
                                   3   facts to support an Eighth Amendment claim.
                                   4             In preparing an amended complaint, Plaintiff should also keep the following
                                   5   principles in mind. Liability may be imposed on an individual defendant under § 1983
                                   6   only if Plaintiff can show that the defendant proximately caused the deprivation of a
                                   7   federally protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v.
                                   8   City of Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                   9   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                  10   participates in another’s affirmative act or omits to perform an act which he is legally
                                  11   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
                                  12   F.2d at 633. Accordingly, Plaintiff must allege sufficient facts describing each named
Northern District of California
 United States District Court




                                  13   defendant’s actions or failure to act that caused the violation of his Eighth Amendment
                                  14   rights.
                                  15             Lastly, Plaintiff names “unknown defendants 1-20,” referring to as yet unnamed
                                  16   state officials of the CDCR, as defendants in this action. (Compl. Attach. at 3(3).)
                                  17   Although the use of “John Doe” to identify a defendant is not favored in the Ninth Circuit,
                                  18   see Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980); Wiltsie v. Cal. Dep’t of Corr.,
                                  19   406 F.2d 515, 518 (9th Cir. 1968), situations may arise where the identity of alleged
                                  20   defendants cannot be known prior to the filing of a complaint. In such circumstances, the
                                  21   plaintiff should be given an opportunity through discovery to identify the unknown
                                  22   defendants, unless it is clear that discovery would not uncover their identities or that the
                                  23   complaint should be dismissed on other grounds. See Gillespie, 629 F.2d at 642;
                                  24   Velasquez v. Senko, 643 F. Supp. 1172, 1180 (N.D. Cal. 1986). Accordingly, Plaintiff is
                                  25   advised that should he name any “John Doe” defendants in an amended complaint, those
                                  26   defendants will be dismissed from this action. If, through discovery, Plaintiff is able to
                                  27   identify any unknown defendants, he may then motion the Court for leave to amend to
                                  28                                                  4
                                   1   name the intended defendants and to issue summons upon them. See Gillespie, 629 F.2d at
                                   2   642; Barsten v. Dep’t of the Interior, 896 F.2d 422, 423–24 (9th Cir. 1990).
                                   3

                                   4                                            CONCLUSION
                                   5            For the reasons state above, the Court orders as follows:
                                   6            The complaint is DISMISSED with leave to amend. Within twenty-eight (28)
                                   7   days from the date this order is filed, Plaintiff shall file an amended complaint using the
                                   8   court’s form complaint. The amended complaint must include the caption and civil case
                                   9   number used in this order, i.e., Case No. C 19-06015 BLF (PR), and the words
                                  10   “AMENDED COMPLAINT” on the first page. Plaintiff must answer all the questions on
                                  11   the form in order for the action to proceed. Plaintiff is reminded that the amended
                                  12   complaint supersedes the original, and Plaintiff may not make references to the original
Northern District of California
 United States District Court




                                  13   complaint. Claims not included in the amended complaint are no longer claims and
                                  14   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  15   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  16            Failure to respond in accordance with this order by filing an amended
                                  17   complaint in the time provided will result in the dismissal of this action without
                                  18   prejudice and without further notice to Plaintiff.
                                  19            The Clerk shall include two copies of the court’s form complaint with a copy of this
                                  20   order to Plaintiff.
                                  21            IT IS SO ORDERED.
                                  22

                                  23   Dated: _____________________
                                                January 27, 2020                          ________________________
                                                                                          BETH LABSON FREEMAN
                                  24
                                                                                          United States District Judge
                                  25
                                       Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.19\06015Jamison_dwlta
                                  26

                                  27

                                  28                                                  5
